      Case 2:20-cv-05970-ODW-GJS Document 11 Filed 10/30/20 Page 1 of 2 Page ID #:92



            1
                                                                                        JS-6
            2
                                                         NOTE: CHANGES HAVE BEEN
            3                                            MADE TO THIS DOCUMENT
            4

            5

            6

            7

            8                      UNITED STATES DISTRICT COURT
            9                   SOUTHERN DISTRICT OF CALIFORNIA
        10

        11      MARIA ELENA CERVANTES,                 CASE NO.: 2:20-CV-05970-ODW
                                                       (GJSx)
        12                       Plaintiff,
        13            v.                               ORDER RE: STIPULATION
                                                       REMANDING BACK TO STATE
        14      WAL-MART SUPERCENTER and               COURT
                DOES 1 to 50,
        15
                                 Defendants.           Courtroom:        5D
        16                                             District Judge: Otis D. Wright, II
                                                       Magistrate Judge: Gail J. Standish
        17                                             Complaint Filed: August 1, 2019
                                                       Trial Date:       Not Set
        18

        19            Upon consideration of Plaintiff MARIA ELENA CERVANTES and
        20      Defendant WALMART INC.’s Joint Stipulation to Remand Matter to State Court,
        21      and good cause showing,
        22            IT IS HEREBY ORDERED THAT:
        23            1.   Effective immediately, the matter herein shall be remanded to the
        24                 Superior Court of State of California, County of Los Angeles, 111
        25                 North Hill Street, Los Angeles CA 90012.
        26      ///
        27      ///
        28      ///
2354-9242
                                                   1
                                 ORDER RE: STIPULATION REMANDING BACK TO STATE COURT
                                                        CASE NO. 2:20-CV-05970-ODW (GJSX)
      Case 2:20-cv-05970-ODW-GJS Document 11 Filed 10/30/20 Page 2 of 2 Page ID #:93



            1         2.    Plaintiff shall waive the right to costs incurred to bring forth the
            2   Motion to Remand in exchange for the Parties’ stipulation to remand to State Court.
            3

            4

            5
                Dated: October 30, 2020 _____________________________________
                                             HONORABLE OTIS D. WRIGHT, II
            6                                UNITED STATES DISTRICT JUDGE
            7

            8

            9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
2354-9242
                                                     2
                                   ORDER RE: STIPULATION REMANDING BACK TO STATE COURT
                                                          CASE NO. 2:20-CV-05970-ODW (GJSX)
